            Case 2:18-cv-02071-CFK Document 24 Filed 11/20/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                       :                     CIVIL ACTION
                                            :                     NO. 18-2071
       v.                                   :
                                            :
FAST ADVANCE FUNDING, LLC                   :


                                           ORDER

       AND NOW, this 20th day of November, 2018, upon consideration of Defendant Fast

Advance Funding, LLC’s Motion to Dismiss Plaintiff’s Complaint (Dkt. No. 10), Plaintiff James

Everett Shelton’s Response (Dkt. No. 12), and Defendant’s Reply (Dkt. No. 14), it is

ORDERED that the motion is DENIED.

       Defendant shall file an answer to Plaintiff’s Complaint on or before December 7, 2018.

                                                           BY THE COURT:


                                                           S/Chad F. Kenney


                                                           CHAD F. KENNEY, JUDGE
